Gill, C. J.
In appellant's brief he states as a proposition at the outset that there is nothing in this appeal which affects him except the question of costs. In view of recent legislation by Congress prohibiting the removal of certain citizens from the Indian Territory, by the Secretary of the Interior (Act May 27, 1902, c. 888, 32 Stat. 425), while the matters complained of before the enactment of this law were of vital interest to the citizens of the towns of the territory, there is no longer any vitality whatever in the contention, and it would be useless for this court to go into an extended discussion of the reasons and principles of law whereby the authority of the Secretary of the Interior over the Indian Territory has been upheld by this court. These questions have been fully discussed in Maxey vs Wright, 3 Ind. Ter. Rep. 243, (54 S. W. 807). Suffice it to say that in the opinion of this court, and up to the enactment by Congress above mentioned, the Secretary of the Interior, under section 2149 of the revised Statutes of the United States, was fully authorized to remove any person within the' confines of the Indian Territory who, in his judgment, was detrimental to the peace and welfare of the Indians in said territory. The contention of appellant that because he was an alderman of the town of Purcell, that he thereby became an officer under the United States laws, and was not subject to the control of the Secretary of the Interior, cannot be.sustained. At the date of his arrest and detention and of hearing of the writ of habeas corpus sued out by Irm the town of Purcell was a part and parcel of the Choctaw and Chickasaw Nations, and while that particular portion of those nations was incorporated for municipal purposes, the title remained in the Indian tribés, and it was Indian country, and every one within its confines, not a member *544of one or other of the two nations, was there subject to the rules and regulations of the Secretary of the Interior and the statutes of the United States. This has been held by this court in Maxey vs Wright, and we see no reason to change in the holding of this court.
The judgment of the lower court is, therefore, affirmed.
Clayton and Raymond, JJ., concur.